Exhibit 10.1
Execution Version


FIRST AMENDMENT TO FORBEARANCE AGREEMENT AND AMENDMENT TO CREDIT AGREEMENT
This FIRST AMENDMENT TO FORBEARANCE AGREEMENT AND AMENDMENT TO CREDIT AGREEMENT,
dated as of July 3, 2020 (this “Amendment”), is made by and among HI-CRUSH INC.
(the “Borrower”), the Forbearing Lenders, the Guarantors party hereto and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) and as an Issuing Lender. Capitalized
terms used herein but not defined herein shall have the meanings ascribed to
them in the Credit Agreement or Forbearance Agreement, as applicable, referred
to below. Unless otherwise indicated, all section references in this Amendment
refer to the applicable section of the Forbearance Agreement.
PRELIMINARY STATEMENTS
A.    The Borrower, the Lenders and Issuing Lenders party thereto, and the
Administrative Agent entered into that certain Credit Agreement, dated as of
August 1, 2018 (as amended, amended and restated, supplemented, otherwise
modified from time to time, the “Credit Agreement”).
B.    In connection with the Credit Agreement, the Borrower, the Administrative
Agent, the Forbearing Lenders and the Guarantors party hereto entered into that
certain Forbearance Agreement and Amendment to Credit Agreement dated as of June
22, 2020 (the “Forbearance Agreement”).
C.    Subject to the terms and conditions set forth herein, the parties wish to
amend the Forbearance Agreement to extend the Forbearance Termination Date as
follows:
Section 1.Amendment. Section 1(a)(i) of the Forbearance is hereby amended by
replacing the phrase “11:59 p.m., Houston time on July 5, 2020” therein with the
phrase “11:59 p.m., Houston time on July 12, 2020”.
Section 2.    Conditions to Effective Date. This Amendment shall not become
effective until the date of satisfaction or waiver of the following conditions
(the “Effective Date”):
(a)    The Administrative Agent shall have received from the Credit Parties, the
Administrative Agent and the Forbearing Lenders duly executed counterparts of
this Amendment; and
(b)    All representations and warranties of the Credit Parties contained herein
shall be true and correct in all material respects as of the Effective Date
(except to the extent such representations and warranties expressly relating to
an earlier date, in which case, such representations and warranties shall be
true and correct in all material respects on and as of such earlier date).
By their execution hereof, each party to this Amendment acknowledges that the
Effective Date is July 3, 2020.
Section 3.    Fees and Expenses. The Credit Parties agree to pay all reasonable
and documented out-of-pocket costs and expenses incurred by the Administrative
Agent and the Forbearing Lenders in connection with this Amendment and any other
documents prepared in connection herewith as set forth in Section 9.1 of the
Credit Agreement.




--------------------------------------------------------------------------------




Section 4.    Release. Each Credit Party on behalf of itself and its respective
successors and assigns hereby waives, releases, remises and forever discharges
the Administrative Agent, the Lenders, and each of their respective Affiliates,
and each of their officers, directors, employees, agents, and professionals
(collectively, the “Releasees”), from any and all claims, demands, obligations,
liabilities, causes of action, damages, losses, costs and expenses of any kind
or character, known or unknown, past or present, liquidated or unliquidated,
suspected or unsuspected, which such Credit Party ever had from the beginning of
the world, now has or might hereafter have against any such Releasee which
concerns, directly or indirectly, the Credit Agreement or any other Credit
Document, or any acts or omissions of any such Releasee relating to the Credit
Agreement or any other Credit Document, in each case, to the extent pertaining
to facts, events or circumstances existing on or prior to (but not after) the
Effective Date (the “Released Claims”), provided, that the foregoing shall not
release any claims resulting from the gross negligence or willful misconduct of,
or breach of this Amendment by, any Releasee as determined by a final
non-appealable judgment of a court of competent jurisdiction. The Credit Parties
further agree to refrain from commencing, instituting or prosecuting, or
supporting any Person that commences, institutes, or prosecutes, any lawsuit,
action or other proceeding against any and all Releasees with respect to any and
all Released Claims. As to each and every claim released hereunder, each Credit
Party hereby represents that it has received the advice of legal counsel with
regard to the releases contained herein. The foregoing release shall survive the
Forbearance Termination Date and the termination of this Amendment, the Credit
Agreement and the other Credit Documents.
Section 5.    Representations and Warranties; No Event of Default. Each Credit
Party represents and warrants to the Lenders that on and as of the Effective
Date, after giving effect to this Amendment, (a) except with respect to the
Specified Default, all of the representations and warranties of each Credit
Party set forth in Article 4 of the Credit Agreement and in each other Credit
Document are true and correct in all material respects, on and as of the
Effective Date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, (b) other than the
Specified Default, there exists no Default or Event of Default, (c) the
execution, delivery and performance by each Credit Party of this Amendment does
not (i) contravene the terms of any such Credit Party’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by the Credit Agreement), or require
any payment to be made under (x) any contractual requirement to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (y) any material order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject, or (iii) violate any law and (d) the Forbearance
Termination Date has not occurred.
Section 6.    Reaffirmation. Each Credit Party confirms and agrees that each
Credit Document to which such Credit Party is a party is, and the obligations of
such Credit Party contained in the Credit Agreement, this Amendment or in any
other Credit Document to which it is a party are, and shall continue to be, in
full force and effect and are hereby ratified and confirmed in all respects, in
each case as modified by this Amendment. For greater certainty and without
limiting the foregoing, each Credit Party hereby confirms that the existing
security interests granted by it in favor of the Secured Parties pursuant to the
Credit Documents in the Collateral described therein shall continue to secure
the Obligations as and to the extent provided in the Credit Documents.
Section 7.    Acknowledgement. Each Credit Party acknowledges and agrees that
(a) the Specified Default is material in nature and constitutes an Event of
Default under the Credit Agreement, and (b) as a result of the occurrence of
such Event of Default, the Forbearing Lenders will, subject to the Forbearance
Agreement, be entitled to accelerate all Loans owing under the Credit Agreement
and to exercise all rights and remedies under the Credit Documents, applicable
law or otherwise, so long as the Specified Default is continuing. The Borrower
further acknowledges and agrees that the Administrative Agent and




--------------------------------------------------------------------------------




Forbearing Lenders are not in any way agreeing to waive the Specified Default as
a result of this Amendment or the performance by the parties of their respective
obligations hereunder. Without limiting any other provision of this Amendment,
each Credit Party further acknowledges and agrees that during the Forbearance
Period and following any Forbearance Termination Event, an Event of Default
shall be continuing, and the Credit Parties shall not, and shall not permit any
Subsidiary to, take or cause any Person to take any action that is conditioned
on no Default or Event of Default existing at the time of, or immediately after
giving effect to, the taking of such action. Each Credit Party acknowledges that
each Issuing Lender party hereto is hereby electing not to provide any automatic
extension with respect to any Letter of Credit providing for an automatic
extension. Each Credit Party acknowledges that the Required Lenders are hereby
requesting that the Obligations bear interest at the Default Rate upon the
occurrence and during the continuance of any Event of Default (including,
without limitation, the Specified Default).
Section 8.    Entire Agreement. This Amendment is a Credit Document. This
Amendment, the Credit Agreement and the other Credit Documents represent the
agreement of the Borrower, the Guarantors, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Borrower, the
Guarantors, the Administrative Agent nor any Lender or relative to the subject
matter hereof which are not expressly set forth or referred to herein, in the
other Credit Documents.
Section 9.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 10.    Submission to Jurisdiction; Waivers; Waivers of Jury Trial.
Sections 9.13 and 9.15 of the Credit Agreement are incorporated herein mutatis
mutandis.
Section 11.    Severability. Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 12.    Counterparts. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts (including
by facsimile or other electronic transmission, i.e. a “pdf’ or a “tif’), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.
Section 13.    Good Faith Cooperation; Further Assurances. Each of the Credit
Parties hereby agrees to execute and deliver from time to time such other
documents and take such other actions as may be reasonably necessary in order to
effectuate the terms hereof. The parties hereto shall cooperate with each other
and with their respective counsel in good faith in connection with any steps
required to be taken as part of their respective obligations under this
Amendment.
Section 14.    No Third Party Beneficiaries. No Person other than the Borrower,
the other Credit Parties, the Agent and the Lenders, and in the case of Section
7 hereof, the Releasees, shall have any rights hereunder or be entitled to rely
on this Amendment and all third-party beneficiary rights (other than the rights
of the Releasees under Section 7 hereof) are hereby expressly disclaimed.




--------------------------------------------------------------------------------




Section 15.    Amendments. The provisions of this Amendment, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
without the express prior written consent of the Borrower, the Administrative
Agent and the Forbearing Lenders.
[SIGNATURES BEGIN NEXT PAGE]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.
BORROWER:
 
HI-CRUSH INC.
 
 
 
 
 
 
 
 
 
By:
 
/s/ J. Philip McCormick, Jr.
 
 
 
 
 
J. Philip McCormick, Jr.
 
 
 
 
 
Chief Financial Officer





Signature Page
First Amendment to Forbearance Agreement

--------------------------------------------------------------------------------






GUARANTORS:
D & I SILICA, LLC.
HI-CRUSH AUGUSTA ACQUISITION CO. LLC
HI-CRUSH AUGUSTA LLC
HI-CRUSH BLAIR LLC
HI-CRUSH CANADA INC.
HI-CRUSH CHAMBERS LLC
HI-CRUSH FINANCE CORP.
HI-CRUSH INVESTMENTS INC.
HI-CRUSH LMS LLC
HI-CRUSH OPERATING LLC
HI-CRUSH PERMIAN SAND LLC
HI-CRUSH PODS LLC
HI-CRUSH RAILROAD LLC
HI-CRUSH WHITEHALL LLC
HI-CRUSH WYEVILLE LLC
PDQ PROPERTIES LLC
FB INDUSTRIES USA INC.
FB LOGISTICS LLC
HI-CRUSH PROPPANTS LLC
HI-CRUSH HOLDINGS LLC
HI-CRUSH RUPERT LLC
HI-CRUSH SERVICES LLC
HI-CRUSH GP LLC
WEST TEXAS GOLDEN SPIKE LLC
BULKTRACER HOLDINGS LLC
BULKTRACER LLC
PROPDISPATCH LLC
PROPPANT LOGISTICS LLC
PRONGHORN LOGISTICS HOLDINGS, LLC
PRONGHORN LOGISTICS, LLC

 
 
 
By:
 
/s/ J. Philip McCormick, Jr.
 
 
 
 
 
J. Philip McCormick, Jr.
 
 
 
 
 
Chief Financial Officer







Signature Page
First Amendment to Forbearance Agreement

--------------------------------------------------------------------------------






 
 
Acknowledged by:
 
 
 
JPMORGAN CASH BANK, N.A., as Administrative Agent
 
 
 
 
 
 
 
 
 
By:
 
/s/ Authorized Person
 
 
 
Name:
 
Authorized Person
 
 
 
Title:
 
Authorized Officer





Signature Page
First Amendment to Forbearance Agreement

--------------------------------------------------------------------------------






 
 
 
JPMORGAN CASH BANK, N.A., as Forbearing Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ Authorized Person
 
 
 
Name:
 
Authorized Person
 
 
 
Title:
 
Authorized Officer







Signature Page
First Amendment to Forbearance Agreement



--------------------------------------------------------------------------------







 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Forbearing Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ Authorized Person
 
 
 
Name:
 
Authorized Person
 
 
 
Title:
 
Authorized Officer
 
 
 
 
 
 
 
 
 
By:
 
/s/ Authorized Person
 
 
 
Name:
 
Authorized Person
 
 
 
Title:
 
Authorized Officer





Signature Page
First Amendment to Forbearance Agreement



--------------------------------------------------------------------------------





 
 
 
ZIONS BANCORPORATION, N.A. DBA AMEGY BANK, as Forbearing Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ Authorized Person
 
 
 
Name:
 
Authorized Person
 
 
 
Title:
 
Authorized Officer







Signature Page
First Amendment to Forbearance Agreement



--------------------------------------------------------------------------------





 
 
 
Barclays Bank PLC, as Forbearing Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ Authorized Person
 
 
 
Name:
 
Authorized Person
 
 
 
Title:
 
Authorized Officer





Signature Page
First Amendment to Forbearance Agreement



--------------------------------------------------------------------------------





 
 
 
Morgan Stanley Bank, N.A., as Forbearing Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ Authorized Person
 
 
 
Name:
 
Authorized Person
 
 
 
Title:
 
Authorized Officer





Signature Page
First Amendment to Forbearance Agreement



--------------------------------------------------------------------------------





 
 
 
UBS AG, STAMFORD BRANCH, as Forbearing Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ Authorized Person
 
 
 
Name:
 
Authorized Person
 
 
 
Title:
 
Authorized Officer
 
 
 
 
 
 
 
 
 
If a second signature is necessary:
 
 
 
By:
 
/s/ Authorized Person
 
 
 
Name:
 
Authorized Person
 
 
 
Title:
 
Authorized Officer





Signature Page
First Amendment to Forbearance Agreement



--------------------------------------------------------------------------------





 
 
 
ORIGIN BANK, as Forbearing Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ Authorized Person
 
 
 
Name:
 
Authorized Person
 
 
 
Title:
 
Authorized Officer





Signature Page
First Amendment to Forbearance Agreement



--------------------------------------------------------------------------------





 
 
 
ROYAL BANK OF CANADA, as Forbearing Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ Authorized Person
 
 
 
Name:
 
Authorized Person
 
 
 
Title:
 
Authorized Officer







Signature Page
First Amendment to Forbearance Agreement

